Case 1:20-cv-00354-DDD-JPM Document 15 Filed 06/25/20 Page 1of1PagelID#: 73

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

MANUEL ARIZMENDI-BURGOS, CIVIL ACTION NO. 1:20-CV-0354-P
Petitioner

VERSUS JUDGE DRELL
DAVID RIVERA, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 13) and after a de novo review of the record
including the Objection filed by Petitioner (ECF No. 14), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Motion for Temporary Restraining Order (ECF No.
4) is hereby DENIED.

ve
THUS DONE AND SIGNED at Alexandria, Louisiana, this ZS day of June

2020.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
